Title: From Thomas Jefferson to Thomas Mann Randolph, 12 February 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Feb. 12. 95.

Your favor of the 1st. inst. came to hand on the 6th. We the next day strewed some clover seed on moistened cotton. This is the 6th. day, and the plate has been set on the hearth every night. They have not sprouted; but I think they are swelled. By the next post we may probably decide whether they will sprout or not. The weather continues cold, snowy, and unfriendly to the labors of the field. No ploughing since Christmas. All are well at Edgehill. I received my mule on the 6th. and for safe custody put her into the stable, from whence Jupiter let her escape on the 9th. If she should go to Varina, and any of your people should be coming up, be so good as to send her: if nobody should be coming, as soon as I know of her arrival there I will send Jupiter for her as a punishment for his carelessness. I inclose you a letter which came by the last post. Colo. Bell has had a serious illness. He has begun to mend. The children continue well as we are all. They would, if they knew how, join their expressions of affection with ours to our dear Martha and yourself, whom we shall hope to see as soon as the weather softens. Adieu
